Citation Nr: 0501690	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  00-00 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to recognition of the appellant as the surviving 
spouse of the veteran for Department of Veterans Affairs 
purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from May 1969 to January 1972.  
He died in June 1989.  The appellant is seeking recognition 
as the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

The Board issued a decision on this appeal in October 2000, 
denying recognition as the veteran's surviving spouse.  The 
appellant appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  In a January 2002 Order, the 
Court vacated the Board decision and remanded the case to the 
Board for consideration of the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002).

Upon return from the Court, the Board issued a decision in 
August 2002 in which it again denied the appellant 
recognition as the veteran's surviving spouse.  The appellant 
appealed that decision to the Court.  In an August 2003 
Order, the Court vacated the August 2002 Board decision and 
remanded the matter to the Board for additional consideration 
of the VCAA.

In March 2004, the Board again remanded the case to the RO 
for compliance with the requirements of the VCAA.  The RO 
issued a supplemental statement of the case in July 2004.  
The appellant's responses to that supplemental statement of 
the case have been associated with the claims folder.  The 
case is again before the Board and ready for appellate 
review.  

The appellant has requested equitable relief under the 
provisions of 38 U.S.C.A. 
§ 503 (West 2002).  A grant of equitable relief is solely 
within the discretion of the Secretary of Veterans Affairs.  
It is not within the Board's jurisdiction.  See Darrow v. 
Derwinski, 2 Vet. App. 303 (1992).  However, the request will 
be forwarded to the Chairman of the Board for consideration 
under 38 C.F.R. § 2.7 (2004) after this decision of the Board 
has been issued.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The veteran and the appellant were married in January 
1969.

3.  The veteran and appellant had two children together in 
the early 1970s.

4.  The veteran and the appellant were divorced in October 
1977.

5.  The appellant married J. M. in October 1982 and divorced 
in April 1983.

6.  The veteran and the appellant may have lived together 
after their divorce in October 1977 and the appellant's 
divorce from J. M. in April 1983.

7.  The weight of the evidence does not show that the veteran 
and the appellant agreed to be married after their divorce in 
October 1977.

8.  The veteran died in June 1989.
CONCLUSION OF LAW

The requirements for the appellant's recognition as the 
veteran's surviving spouse for the purpose of receiving VA 
benefits have not been met.  38 U.S.C.A. 
§§ 101(3), 103(a), (c), 1102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1(j), 3.50 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Mentioned above, the VCAA eliminated the requirement for a 
well-grounded claim, enhanced VA's duty to assist a claimant 
in developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of a March 2004 letter, the RO advised the 
appellant of the evidence needed to substantiate her claim 
and explained which portion of that evidence, if any, the 
appellant has the responsibility to provide, and which 
portion of the evidence, if any, VA is obligated to obtain or 
will attempt to obtain on her behalf.  In addition, the July 
2004 supplemental statement of the case includes the text of 
the regulation that implements the notice and assistance 
provisions from the statute.  Therefore, the Board finds that 
the RO has provided all notice required by the VCAA.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO received the claim and 
issued its initial adjudication before the enactment of the 
VCAA, such that providing notice of VCAA requirements prior 
to the initial determination was impossible.  In any event, 
as the Board has already determined that the appellant has 
received all required VCAA notice, as well as all required 
assistance, as discussed below, any failure to follow 
Pelegrini in this case results in no prejudice to the 
appellant and therefore constitutes harmless error.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the 
Court must take due account of the rule of prejudicial error 
when considering compliance with VCAA notice requirements); 
Stegall v. West, 11 Vet. App. 268 (1998) (where a veteran has 
not been harmed by an error in a Board determination, the 
error is not prejudicial); 38 U.S.C.A. § 7261(b) ("Court 
shall take due account of the rule of prejudicial error"); 
38 C.F.R. § 20.1102 (2003) (an error or defect in a Board 
decision that does not affect the merits of the issue or 
substantive rights of the appellant will be considered 
harmless).

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform to 38 C.F.R. § 3.159(b)(1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, 18 Vet. App. at 120-
21.  The March 2004 VCAA letter to the appellant in this case 
specifically contains this request.  Therefore, there is no 
conflict with Pelegrini.  

With respect to the duty to assist, the Board notes that the 
claims folder contains, in pertinent part, VA and private 
medical records as identified by the appellant.  With respect 
to the instant appeal, the appellant has not identified or 
authorized VA to obtain any additional evidence on her 
behalf, although she has submitted to the RO evidence 
including lay statements, written statements from herself and 
family members, and other documentary evidence, discussed in 
detail below.  The Board finds that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.

Finally, the Board emphasizes that the Court has held that, 
when no amount of notice or assistance will change a 
claimant's legal status, deficiencies in notice or assistance 
are nonprejudicial.  See Valiao v. Principi, 17 Vet. App. 229 
(2003) (finding nonprejudicial error in Board's failure to 
discuss amended duty to notify and failure of required 
development when appellant was ineligible as a matter of law 
for dependency and indemnity compensation).  The issue in 
this case is the appellant's legal status as the veteran's 
surviving spouse.  Thus, any deficiencies in notice or 
assistance that may be found are not prejudicial to the 
appellant.    

The Board is also satisfied as to compliance with its 
instructions from the previous Board remands.  See Stegall, 
supra.

Analysis

The appellant seeks VA Dependency and Indemnity Compensation 
(DIC) and other benefits as the surviving spouse of the 
veteran.  In order to be entitled to VA benefits as a 
"surviving spouse" of a veteran, the appellant must have 
been the veteran's spouse at the time of the veteran's death 
and have lived continuously with the veteran from the date of 
their marriage to the date of the veteran's death, except 
where there was a separation due to the misconduct of, or 
procured by the veteran without the fault of the spouse.  38 
U.S.C.A. § 101(3) (West 2002); 38 C.F.R. 
§ 3.50(b) (2004).  The term "spouse" means a person of the 
opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. 3.50.  The 
applicable laws and regulations clearly require that the 
parties be lawfully married at the time of a veteran's death 
for the appellant to be considered a surviving spouse.

The record shows that the veteran and the appellant were 
married in 1969 and divorced in 1977.  Two children were born 
to the veteran and the appellant during their marriage.  The 
record also discloses that the appellant married J. M. in 
1982 and was divorced in 1983.  The veteran died in June 
1989.

The appellant concedes that she and the veteran were divorced 
as evidenced by a 1977 divorce decree from the State of 
Alabama.  However, she asserts that she and the veteran 
reconciled immediately after their divorce in 1977 and lived 
together until the early 1980s.  She argues that they 
therefore had a common law marriage that continued until the 
veteran's death.  The appellant contends that the existence 
of the common law marriage to the veteran prior to her 
marriage to J. M. renders that union void.  The appellant 
also maintains that her separation from the veteran was due 
to his physical abuse, but that they continued their common 
law marriage.  She submitted supporting statements from 
friends and family stating that she and the veteran lived 
together after 1977 and had to separate because the veteran 
became violent.

In determining whether a marriage is valid, the law of the 
place where the parties resided will be applied.  38 C.F.R. § 
3.1(j).  The State of Alabama recognizes common law marriage, 
which has been defined by the capacity to marry, present 
agreement or consent, public recognition, and consummation.  
Case law has established that mere cohabitation is 
insufficient to establish common law marriage; there must be 
mutual intent to be married.

In addition, VA law states that where an attempted marriage 
of a appellant to the veteran was invalid by reason of legal 
impediment, the marriage will nevertheless be deemed valid 
if: (a) The marriage occurred one year or more before the 
veteran died or existed for any period of time if a child was 
born of the purported marriage or was born to them before 
such marriage, and (b) the appellant entered into the 
marriage without knowledge of the impediment, and (c) the 
appellant cohabited with the veteran continuously from the 
date of the marriage to the date of his or her death, and (d) 
no claim has been filed by a legal surviving spouse who has 
been found entitled to gratuitous death benefits other than 
accrued monthly benefits covering a period prior to the 
veteran's death.  38 U.S.C.A. § 103(a); 38 C.F.R. 
§ 3.52.  All of the requirements must be met in order to find 
a deemed valid marriage.

Initially, the Board observes that the appellant argues that 
during the May 2004 hearing at the RO, RO personnel admitted 
that the veteran and the appellant continued their 
relationship after the divorce and that such admission means 
that her claim should be granted.  Without offering an 
opinion as to the appellant's characterization of the events 
at the hearing, the Board emphasizes that it is not bound by 
any factual conclusions made at the RO level.  All decisions 
by the Board are based on a de novo review of the record.  
38 U.S.C.A. § 7104(a).  Accordingly, the Board will proceed 
to assess the evidence of record.  

In the instant case, the appellant submitted statements from 
persons with personal observations to support her contention 
that a common law marriage existed between the veteran and 
herself.  A statement from C. W., the appellant's neighbor, 
related that she knew the veteran and the appellant divorced, 
but it seemed like the veteran was always at the appellant's 
home.  She added that the appellant took care of the veteran 
for all those years.  In an October 1998 statement, M.T. 
stated that the veteran and the appellant lived together from 
1972 to 1981.  The appellant's mother stated that although 
the appellant married someone else after her divorce from the 
veteran, the veteran moved in with the appellant when this 
marriage ended.  She also reported that although the veteran 
later resided with his mother, he stayed with the appellant 
on occasion and she took care of him.  In numerous statements 
received in 1999, several people stated that the veteran and 
the appellant lived together in the 1970s and early 1980s.  
In a September 1999 statement, the veteran's father reported 
that after the veteran and the appellant's divorce they lived 
together for three years and then the veteran moved in with 
his mother.  

In 2001 and 2002 statements, the appellant's children related 
that the veteran and the appellant lived together until the 
veteran became violent and then the veteran moved in with his 
mother.  Both children stated that the veteran and the 
appellant did not divorce and that the appellant often cared 
for the veteran and took him to the doctor.  In a July 2003 
statement, S. H., the appellant's neighbor, related that the 
veteran and the appellant had obtained a divorce but that 
they resumed their marriage two weeks later, living together 
as husband and wife.  She added that the separation had been 
due to the veteran's abuse and drinking.  The statement from 
B. F. dated in July 2003 also indicated that the veteran and 
the appellant began living together again as husband and wife 
shortly after their divorce, and that the separation had been 
due to the veteran's behavior.   

In support of her claim, the appellant also submitted an 
insurance card on which the veteran designated the appellant, 
named as his wife, which was dated in February 1980.  She 
also provided insurance policy payment statements, payroll 
information from 1975 to 1988 showing her marital status, 
property conveyances dated in 1979 and 1980, medical records 
referring to the appellant as the veteran's wife, copy of a 
1989 Income Tax Return showing the appellant as the veteran's 
widow, and copies of pictures reportedly showing a hole in 
the wall and the appellant's bruised face.  Finally, the 
appellant produced copies of bank records indicating that the 
veteran and the appellant had a joint loan account and a 
joint savings account for years including and after 1978.  

However, the record also contains a February 1982 State of 
Alabama Court Order noting that the veteran lived with his 
mother.  Additionally, in his original Application for 
Compensation or Pension, received in May 1983, the veteran 
reported that he was divorced.  The appellant, in May 1983 
correspondence, referred to the veteran as her "X-husband."  
VA medical reports and Income-Net Worth statements dated from 
September 1983 to January 1988 show that the veteran reported 
that he was divorced.  A May 1984 letter of inquiry from the 
appellant's Congressman indicated that the appellant had 
contacted him concerning the claim of "her former husband."  
A February 1988 VA hospital report indicates that the veteran 
was discharged to his mother's care and an April 1989 Housing 
Authority report reveals that the veteran resided with his 
mother.  Furthermore, the appellant, in a May 1989 statement 
to the VA, did not include the veteran as a member of her 
household.  

The June 1989 death certificate listed the veteran's marital 
status as divorced.  Moreover, in her October 1989 
Application for DIC, the appellant reported that she and the 
veteran were married from January 1969 until their divorce in 
October 1976; that she married J.M. in October 1982 and was 
divorced in April 1983; and that she did not live 
continuously with the veteran from date of marriage to the 
date of his death.  The appellant filed a DIC claim on behalf 
of her then minor children in July 1989.  In that 
application, she indicated that she and the veteran had 
divorced in October 1976 and that they had not lived together 
continuously from the date of the marriage due to the 
divorce.  She listed "divorce" as the cause of the 
separation.  Submissions from the appellant dated in May 1990 
and October 1990 reported that the veteran had been receiving 
benefits for his children but was not providing support; he 
lived with his mother.  In an affidavit attached to the 
October 1990 submission, the appellant referred to herself as 
the veteran's "x-wife."  During the December 1990 personal 
hearing at the RO, the appellant testified that while she and 
the veteran were separated, he lived with his mother.  During 
an August 1993 Travel Board hearing, the appellant indicated 
that she and the veteran had divorced in October 1976, 
although she did keep in contact with him.  In a June 1994 
statement, the appellant referred to the veteran as her "x-
husband."  The appellant's February 1996 petition to reopen 
the claim for benefits on behalf of her children referred to 
the death of her "EX-husband."  The appellant's claim form 
received in August 1996 related that she and the veteran had 
divorced in October 1977 and she did not live continuously 
with the veteran from the date of the marriage until his 
death.    

Upon consideration of the entire record, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim.  38 U.S.C.A. § 5107(b).  The record reveals that the 
veteran and the appellant were married from January 1969 to 
October 1977 and two children were born during this time.  
However, the Board finds insufficient evidence to find 
continuous cohabitation or mutual intent to be married.  The 
Board acknowledges that there is evidence that the veteran 
and the appellant resided together at times after 1977 and 
that there are two July 2003 statements from persons who knew 
the veteran and the appellant relating that they held 
themselves out as husband and wife after the divorce.  
However, the appellant married J. M. in 1982.  Whether or not 
that marriage was legal, it clearly demonstrates the 
appellant's intent to hold herself out as married to J.M. and 
to not be married to or hold herself out as the spouse of the 
veteran.  Moreover, multiple documents in the claims folder, 
all prior to the veteran's death, which reflect the 
appellant's and veteran's contemporaneous state of mind, 
indicate that they were divorced.  The appellant related 
several times that the veteran lived with his mother and was 
not supporting his children.  Her statements to the RO and to 
other people, such as her Congressman, referred to the 
veteran as her ex-husband or former husband.  Additionally, 
the appellant actively pursued a claim for death benefits on 
behalf of the veteran's children from the time of his death 
in 1989 and did not for many years assert that she and the 
veteran were married.  The Board has a duty to analyze the 
credibility and probative value of the evidence of record.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch 
v. Principi, 15 Vet. App. 362, 367 (2001); Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  The Board finds this evidence to 
be particularly credible and therefore especially probative 
on the questions of continuous cohabitation and intent to be 
married.  Thus, the Board finds that the evidence does not 
support either a valid marriage under the law or a deemed 
valid marriage in this case.

The appellant argues that the cases of Gregory v. Brown, 5 
Vet. App. 108 (1993) and Westberry v. Principi, 255 F.3d 1377 
(Fed. Cir. 2001) support her claim for recognition as the 
veteran's surviving spouse.  Both Gregory and Westberry 
address the requirement of fault in the cause of a spousal 
separation.  Although the appellant has introduced evidence 
and testimony concerning her lack of fault in her separation 
and divorce from the veteran, the matter is not relevant 
because it is not a basis on which the appellant's claim has 
been denied.  VA regulation requires a "surviving spouse" 
to continuously cohabitate with the veteran, except in cases 
of marital separation due to misconduct of the veteran and 
without fault of the spouse.  38 C.F.R. § 3.50(b).  However, 
the "surviving spouse" must still meet the requirements of 
38 C.F.R. § 3.1(j), i.e., a valid marriage under the law of 
the place where the parties resided.  In this case, as state 
above, the Board finds no valid marriage from which the 
parties could have had a separation due to their divorce in 
1977 and lack of evidence of subsequent common law marriage.  
Therefore, neither Gregory nor Westberry is relevant to this 
appeal.    

Finally, the appellant has suggested that she is entitled to 
benefits under 38 C.F.R. 
§ 3.55.  The Board observes that this regulation was amended 
to provide that a surviving spouse who had remarried but the 
subsequently terminated that marriage would be eligible for 
benefits based on the veteran's service.  However, this 
provision is predicated on a reinstatement of previously 
determined eligibility.  In this case, the appellant has 
never been deemed eligible for VA benefits because she has 
never been found to be a "surviving spouse" for VA 
purposes.  Therefore, application of 38 C.F.R. § 3.55 is of 
no assistance to the appellant.    

In conclusion, considering the evidence of record in light of 
the law and regulations governing this appeal, the Board 
concludes that the appellant may not be recognized as the 
veteran's surviving spouse for VA.  Inasmuch as the appellant 
is not entitled to recognition as the veteran's surviving 
spouse for VA purposes, she has no legal basis to claim 
entitlement to VA benefits.  The law clearly states that in 
order to be entitled to these benefits, the appellant must be 
the veteran's surviving spouse.  
38 U.S.C.A. §§ 1304, 1310(a), 1541(a), 5121; 38 C.F.R. §§ 
3.3(b)(4), 3.54(c), 3.1000.  Therefore, this claim must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  As the law is dispositive of the instant 
case, the benefit of the doubt rule is not for application.




ORDER

As the appellant is not recognized as the veteran's surviving 
spouse for VA purposes, the appeal is denied.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


